UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     12/5/2019


BEATO FERNANDEZ,

                                            Plaintiff,                    19-CV-05147 (SN)

                          -against-                                            ORDER

ARI FLEET LT., et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Fact discovery closed on December 2, 2019, and expert discovery will close on January

15, 2020. The parties are directed to discuss whether a settlement conference or referral to the

Court’s mediation program would be appropriate at this time. If the parties wish to schedule a

settlement conference, they should discuss whether that conference should be conducted by me

or another magistrate judge considering that I will decide any anticipated summary judgment

motions and preside over the forthcoming jury trial. If the parties wish to schedule a settlement

conference or be referred to the Court’s mediation program, they should contact Courtroom

Deputy Rachel Slusher with both parties on the line at (212) 805-0286. Due to the Court’s busy

calendar, settlement conferences must generally be scheduled at least six to eight weeks in

advance. The Court will likely be unable to accommodate last-minute requests for settlement

conferences, and the parties should not anticipate that litigation deadlines will be adjourned in

response to late requests for settlement conferences.
       The parties are directed to file a status letter by December 11, 2019, advising the Court of

the status of expert discovery, whether either party anticipates making a motion for summary

judgment, and whether the parties would like to engage in supervised settlement discussions.

SO ORDERED.



DATED:        December 5, 2019
              New York, New York




                                                2
